Citation Nr: 1439086	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-19 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for thoracic spine strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.G.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to May 2006.

The appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Affairs (Board) from a December 2008 rating decision of the VA Regional Office (RO) in Augusta, Maine.  The Detroit, Michigan RO otherwise has jurisdiction of the claims folder.

The Veteran was afforded a videoconference hearing at the RO in January 2013 before the undersigned Veterans Law Judge sitting at Washington, DC.   The transcript is of record.

The Veteran has suggested that she is unable to work, and has had difficulty attending school because, at least in part, due to her back disorder.  If she desires to raise a claim for a total rating based on individual unemployability, she or her representative should do so at the RO as the claim is not clearly raised by the current record.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with her service-connected thoracic spine disorder have increased in severity, are more disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  

During personal hearing in January 2013, the Veteran testified that she received Social Security disability benefits.  VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents on which the decision was based. See Baker v. West, 11 Vet .App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Accordingly, this information must be requested from the Social Security Administration and associated with the claims folder.

The appellant also presented testimony to the effect that she was being treated by several physicians for thoracic spine disability, including a pain doctor and a neurosurgeon.  She will be requested to provide authorization to secure those records and any others that may be pertinent.  

Review of the record discloses that the appellant received VA outpatient treatment in the past.  The most recent records date through September 2008.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, pertinent records dating from October 2008 should be requested and associated with the claims folder and/or the electronic record. 

The record reflects that the appellant most recently underwent a VA examination of the thoracic spine in March 2011.  As such, as of this writing, it has been more than three years since she was last evaluated for VA compensation and pension purposes.  She asserts that the thoracic spine disorder has worsened.  The Court has held that when a veteran claims that a disability is worse than when originally rated (or when last examined by VA), VA must provide a new examination. See Olsen v. Principi, 3 Vet.App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 91992).  As such, the appellant should be scheduled for a current VA orthopedic examination of the thoracic spine.  .

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide authorization identifying the names and addresses of all providers, including a neurosurgeon and pain doctor, who have treated her thoracic spine disability.  After securing the necessary releases, the RO should request this information and associate it with the claims folder.  

2.  Contact the Social Security Administration and obtain a copy of the Agency decision in the Veteran's case and the medical documentation relied upon for the award of benefits.  All attempts to obtain records should be documented.

3.  Retrieve any pertinent VA outpatient records dating from October 2008 through the present and associate with the claims folder.  All attempts to request the records should be documented.  

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate VA examiner to evaluate the severity of service-connected thoracic spine disability.  The examiner must be provided access to the appellant's claims folder, Virtual VA file and VBMS file.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected back disorder, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  Any radiculopathy should also be detailed as if affects either the upper or lower extremities.  If none is found, that should also be documented.

5.  After taking any further development deemed appropriate, readjudicate the claim.  If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



